DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants' arguments, filed on 5/28/21, have been approved and entered. They have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 is vague and indefinite because it recites “where R’ is H or a cleavable linker bound to a blocking moiety”. However there is no R’ in the nucleotide analogue structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 23-30 and 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. US 20130264207 in view of Vander Horn et al. (Life Technologies Corporation) US 20140234853 in further view of Shao et al. PLoS ONE September 2011, vol. 6 issue 9, pages 1-7.
Regarding Claim 1, Ju discloses a nucleotide analogue having the structure: (see structures in claim 1 of the instant application) (wherein each of the four dNPP analogues has the structure, Para. [0009]; see structure; In an embodiment of the methods the tag is...a dye...fluorescent dyes, Para. [0181]; fluorescent dyes...bodipy dyes, Para. [0389]) and wherein the dye comprises more than one fluorophores wherein 

Regarding Claim 3, Ju discloses the nucleotide analogue of claim 1, wherein the fluorophore is BODIPY (In an embodiment of the methods the tag is...a dye...fluorescent dyes, Para. [0181]; fluorescent dyes...bodipy dyes, Para. [0389]).
Regarding Claims 4-5, Ju discloses the nucleotide of claim 1, wherein the cleavable linker is photo-cleavable and may be a nitrobenzyl group (The linkers may be photocleavable.  In an embodiment, the photocleavable linker is a 2-nitrobenzyl moiety. Para. [0341]).
Ju discloses the nucleotide analogue of claim 1, but fails to explicitly disclose wherein the acceptor dye is 2, or 3 fluorophores.
Vander Horn et al. discloses compositions and systems for use in polymerase-dependent, nucleotide transient-binding methods, which are useful for deducing the sequence of a template nucleic acid molecules (Abstract; Page 4 col.1) and teaches an fluorophore). Thus, the nucleotide can be operably linked with an energy acceptor dye, and a second energy acceptor dye and/or a fluorophore. Para.[0509]
Vander Horn et al. teaches that nucleotides can have the general structure: R11-(-P)n-S-B, where B can be a base moiety, such as a hetero cyclic base which includes substituted or unsubstituted nitrogen-containing heteroaromatic ring. Where S can be a sugar moiety, such as a ribosyl, riboxyl, or glucosyl group. Where n can be 1-10, or more. Where P can be one or more substituted or unsubstituted phosphate or phosphonate groups. Where R11, if included, can be a reporter moiety (e.g., a fluorescent dye). In one embodiment, the non-incorporable nucleotide having multiple phosphate or phosphonate groups, the linkage between the phosphate or phosphonate groups can be non-hydrolyzable by the polymerase. The non-hydrolyzable linkages include, but are not limited to, amino, alkyl, methyl, and thio groups. (Para. [0105-0106].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ju et al. with the teaching of Vander Horn 

Regarding Claim 6, Ju discloses a method for determining the identity of a nucleotide in a single-stranded DNA (A method for determining the nucleotide sequence of a single-stranded DNA, Para. [0008]) comprising: a) contacting a composition comprising a single-stranded DNA having a primer hybridized to a portion thereof (contacting the single-stranded DNA, wherein the single-stranded DNA is in an electrolyte solution in contact with a nanopore in a membrane...wherein the single-stranded DNA has a primer hybridized to a portion thereof, Para. [0009]), a nucleotide polymerase (with a DNA polymerase and four deoxyribonucleotide polyphosphate (dNPP) analogues at least one of which can hybridize with each of an A, T, G, or C nucleotide in the DNA being sequenced, Para. [0009]), and a nucleotide analogue having the structure: (See structure in instant claim 6) (wherein each of the four dNPP analogues has the structure, Para. [0009]; see structure; In an embodiment of the methods the tag is...a dye...fluorescent dyes, Para. [0181]; fluorescent dyes...bodipy dyes, Para. [0389]) wherein the base is A, C, G, T, or U, or analogues thereof (wherein the base is adenine, guanine, cytosine, thymine or uracil, or a derivative, Para. [0010]), wherein X is CH2 or, NH, (wherein X is O, NH, S or CH2, Para. [0024]) wherein n is 0, 1,2, 3, or 4 (wherein n is 1, 2, 3, or 4, Para. [0010]) wherein the acceptor dye is one or more fluorophores (In an embodiment of the methods the tag is...a dye...fluorescent dyes, Para. [0181]; fluorescent dyes...bodipy dyes, Para. [0389]), and wherein X prevents a nucleotide polymerase from hydrolyzing the bond between the a and (3 
Regarding Claims 23-24, Ju discloses the method of claim 6, wherein the fluorophore is BODIPY (In an embodiment of the methods the tag is...a dye...fluorescent dyes, Para. [0181]; fluorescent dyes...bodipy dyes, Para. [0389]).
Regarding claim 26, Ju discloses method of claim 6, wherein the primer or DNA are bound to a magnetic bead. (After establishing optimized reaction conditions, we immobilize the template on magnetic beads, Para. [0415])
Regarding claim 27, Ju discloses method of claim 6, wherein the primer or DNA are bound to the bead or surface with biotin for example. (In an embodiment the single-stranded DNA, RNA, primer or probe is bound to a solid substrate via 1,3-dipolar azide-alkyne cycloaddition chemistry. In an embodiment the DNA, RNA, primer or probe is bound to a solid substrate via a polyethylene glycol molecule. In an embodiment the DNA, RNA, primer or probe is alkyne-labeled. In an embodiment the DNA, RNA, primer or probe is bound to a solid substrate via a polyethylene glycol molecule and a solid substrate is azide-functionalized In an embodiment the DNA, RNA, primer or probe is immobilized on the solid substrate via an azido linkage, an alkynyl linkage, or biotin-streptavidin interaction. In an embodiment the DNA is single-stranded DNA. In an embodiment the RNA is single-stranded RNA. Para. [0333]).
Ju fails to explicitly disclose under conditions permitting the nucleotide polymerase to form a ternary complex with the single-stranded DNA, primer, and the 


Vander Horn teaches that “ The transient-binding methods can be performed on any type of polymerase-dependent platform, including: single molecule, arrays of single molecules, populations of immobilized template molecules (i.e., multiple copies of the same template molecule immobilized on a solid surface or bead, etc), direct excitation/detection, FRET-based excitation/detection, fluorescence polarization, non-immobilized polymerase/template complex, or any combination thereof” [0070]  Which is viewed to be inclusive of instant claims 28 and 32. The proximal distance between the donor and acceptor moieties that accommodates energy transfer can be dependent upon the particular donor/acceptor pair. The proximal distance between the donor and acceptor moieties can be about 1-20 nm or about 1-10 nm or about 1-5 nm or about 5-10 nm. [0150]. Which is viewed to be inclusive of instant claims 33-34. Vander Horn et al. teaches time-gated luminescence detection can be used [0099]. Vander Horn et al. teaches that the polymerase can be Phi29 DNA polymerase [0025]; and ”In a related example, a FRET/quench assay can be conducted in the presence of calcium or magnesium  for testing Klenow fragment (cysteine 744 mutant) labeled with IAEDNAS donor dye bound to primer/template labeled with DABCYL acceptor/quench dye. [0090].Which is viewed to be inclusive of instant claims 36-37.
.
Response to Arguments
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicants argue that the references do not teach or suggest the instant invention because in Ju “the fluorescent dye is not used for Forster Resonance Energy Transfer (FRET) because Ju did not use the FRET technology wherein both a donor and an acceptor dye were used. Ju also did not teach use of the modified nucleotide where the .
Applicant further argue that “Vander Horn only disclosed the general concept of using one donor and one acceptor. Applicant also respectfully points out that Vander Horn disclosed nucleotide transient binding for sequencing methods and that transient binding can provide "accurate sequence information of repetitive and homopolymeric regions. Thus, a POSA would not have been motivated to combine Ju and Vander Horn to arrive at the subject invention”. This is not convincing because Ju and Vander Horn are both related to method of sequencing a single-stranded DNA using labeled modified nucleotide analogues that can comprise polyphosphates. And because the term “comprising” is inclusive or open-ended, it does not exclude additional, unrecited elements or method steps as taught by Vander Horn. See MPEP 2111.03 (Transitional phrase):
“The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended."
Applicants also states: ”The subject invention achieved unexpected results since by including multiple acceptors, the claimed structure allows for amplification of signals, which is crucial for single molecule sequencing and a critical aspect of the subject invention. In addition, tagging the acceptors in different areas of the nucleotide analogue increases their chances of interacting with the donor on the polymerase”. This is not convincing because Vander Horn et al. teaches “the nucleotide can be operably linked with an energy acceptor dye, and a second energy acceptor dye and/or a fluorophore. Para.[0509]” .
Therefore applicants' argument of unexpected results is not convincing See MPEP 716.02 (c) where it states for example:
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        2 June 2021